HEAD, J.,
dissenting. — The wages, when paid by the employer,, the garnishee, to the defendant, ceased to be an existing demand in favor of the defendant. The debt was discharged and the defendant had his money. There was, therefore, nothing which could form the basis of a claim of exemptions by the defendant. There was nothing for him to claim. The garnishee owed him nothing.
The solution of the apparent difficulty, giving full operation to all the defendant’s rights, is plain. If the wages, when owing by the garnishee, were exempt to the defendant', the garnishee had the right to pay them to him, and set up the payment in his answer to the *109garnishment, together with the facts which showed they were exempt; and this, not being contested, or being sustained on contest, if contested, would have been a bar to any judgment against the garnishee. The principle is the same as that which underlies numerous decisions of this and other courts. Take the case of Alley v. Daniel, 75 Ala. 403: Bell owned some personal property, less in value than $1,000 ; he was a resident citizen of the State ; this was all the personal property he had, hence, he was entitled, absolutely, to hold it as exempt from the claims of his creditors. But, no occasion having arisen for him to formally assert his exemption right, he had made no claim of exemption, in any manner. With an aqtual intent to defraud creditors (as the point decided assumes), Bell sold the goods to Daniel, who knew the fraudlent intent. Immediately, a creditor of Bell attached, for the fraud, and had the sheriff to seize and sell the goods, and Daniel sued the sheriff, in trespass, aiid recovered, notwithstanding the fraud, because Bell, when he sold to him, had the right to hold the goods as exempt from the claims of creditors. It was strenuously insisted in the case, that Bell, at the time he sold, had not in any manner claimed the goods as exempt, and, they were, therefore, not impressed with the character of exempt property ; that exemption was a personal privilege of the debtor, waived if not asserted, and that if Bell liad continued the owner he might not have claimed thj exemption ; hence, it was insisted, that Daniel could not set up, in support of his title, the right of Bell to claim the exemption. But, this court said otherwise; saying' in the opinion delivered, that “The right to exemption of personal property is not dependent upon making claim or filing declaration of claim before a levy, or other effort to subject it to payment of debts. The exemption is a personal privilege, which' the debtor may waive, or -which he may lose, by the failure to assert it before a sale under legal .process of which he is informed. But the right is not waived or lost by a failure to make or file a claim, or declaration of claim, before there is a levy.” We also said in the same opinion : “But if he [the debtor] has not personal property exceeding in value one thousand dollars, a selection is unnecessary ; there is'neither room nor reason for it. The *110law intervenes and attaches the right of exemption, without the doing of any act on his part; attaches the exemption as absolutely and unconditionally as if the particular property was specially designated and declared exempt. For the policy and spirit of the constitution is, that personal property shall be absolutely exempt, unless the debtor owns, of that species, property exceeding in value one thousand dollars;” citing Thompson on Homestead, section 833.
In view of these principles, it is clear that any one dealing with him, has the right to treat the absolutely exempt property of another, as exempt property, although no formal claim of it, as exempt, 'has been made; and he has the right to rely upon this exempt character of the 'property, in support of any right acquired in, and by virtue'Of, any observance of tile exemption rights of the debtor. Hence, it is manifest, that the garnishee, being willing to take upon itself the burden of making good the right of the defendant to claim the wages due, as exempt, had the right, notwithstanding the pendency of the garnishment, to pay the wages to the defendant; and all that then became necessary to be done was, for it to show, in its answer to the garnishment, that the money was exempt and had been paid by the garnishee to the defendant. Upon such an answer, not contested, or sustained by proof, on trial of a contest, most clearly no judgment could have been rendered against the'garnishee. Suppose the answer of the garnishee had set up that defendant was a resident citizen of the State ; that his entire personal property (enumerating it) inclusive of the wages in question, did not exceed in value $1,000 ; that defendant had, in manner and form as provided by the statute, filed in the probate court, his declaration or claim of exemption, claiming the wages in question, as exempt etc., and that thereupon the garnishee paid the wages to the defendant, no court would hesitate a moment to discharge the garnishee on the answer, unless successfully contested upon the matter of fact. And yet, we have seen, that the making of formal claim by the debtor is immaterial, when the third party has dealt with him, in reference to the property, as exempt property. The existence of the right of exemption *111is all that is necessay for protection to the party dealing with it, and acquiring rights in reference to it, from, or through the defendant.
Here the garnishee made no such answer. It did not sufficiently protect itself. The defendant came in and claimed a myth — a shadow without a substance ; a thing which had been, but which was no longer, .and of which he had already realized full fruition. The court correctly rendered judgment against the garnishee. ' '
Mr. Freeman, in his note to Hanna's Syndics v. Lawring, 13 Am. Dec. 341, in discussing the different defenses which the garnishee may make to the garnishment, says : “Although, as a general rule, the exemption of property from execution can only be claimed by its owner, yet this rule does not apply to proceedings by garnishment! If the garnishee has in his possesion any property or credit of the defendant, not subject to execution, he certainly may, and he probably must, assert the fact of such exemption, and thereby prevent the property from being taken and applied under the execution;” citing Winterfield v. M. & St. P. R. Co., 29 Wis. 589; Locke v. Johnson, 36 Me. 464; Staniels v. Raymond, 4 Cush. 314; Caraker v. Mathews, 25 Ga. 571; Clark v. Averill, 31 Vt. 512 (s. c. 71 Am. Dec. 131); Davenport v. Swan, 9 Humph. 186; Stebbins v. Peeler, 29 Vt. 289; Pierce v. C. & N. W. R. Co., 2 Cent. Law J. 377; Claghorn v. Saussy, 51 Ga. 576; Butler v. Clark, 46 Id. 466.
In Clark v. Averill, supra, the court said : “It is said by the plaintiff that this is a mere personal privilege that no one but the debtor himself can set up, in his name. But we think this objection may be set up by the trustee [garnishee], and if he establishes that the property is not liable to be taken for the payment of Taylor’s debts, it is a good legal answer to this action against himself. It was decided many years ago, that when property exempt from attachment was sold by the owner, but was allowed by the purchaser to remain in the vendor’s possession, and was then attached by the vendor’s creditor, the purchaser could rely upon the exemption of property from attachment, and thereby recover it from the creditor, and this has ever since been followed. The principle is quite analogous to this case.”
*112According to these authorities, it seems not to be necessary, even, that the garnishee show that he has paid the debt or delivered the property to the defendant, but that he may defeat judgment against himself by showing that the debt or property is such as the defendant is entitled to hold, as exempt.
Undoubtedly, a defendant in garnishment may intervene and make claim, in his own name, to his exempt property in the hands of the garnishee, or an exempt indebtedness owing him by the garnishee, and have his right of exemption tried in an independent proceeding ; and, in that case, section 2533 of the Code provides how the proceeding shall be conducted. There is nothing in this right inconsistent with that declared in this opinion, that the garnishee may take upon himself the burden of showing that the debt or property is exempt, and pay the debt or deliver the property to the defendant, who voluntarily accepts it, and set up the same in answer to the garnishment; nor inconsistent with the principle that the defendant cannot interpose a claim, if before doing so, he has received payment of the debt or delivery of the property from the garnishee.